Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
On 12/18/2021, the Applicant preliminarily amended the claims by (i) amending the independent claims 1, 15 and 16, (ii) canceling claims 2-14, (iii) amending the dependent claim 18 and (iv) adding new independent claims 19 and its dependent claim 20.  Currently, claims 1 and 15-20 are pending with four independent claims 1, 15, 16 and 191.
The present application was granted a prioritized examination status as part of the Patent Prosecution Highway decision on 02/16/2022.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
An information disclosure statement submitted on 12/28/2021 ("12-28-21 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 12-28-21 IDS is being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  ORGANIC COMPOUND HAVING ADAMANTYL FLUORENE LIGANDS ON 1,3,5-TRIAZINE AND ELECTRONIC DEVICE 
 
Claim Objections
Claim 15 is objected to because of the following informalities:  Please consider replace "99" with "87" on the bottom of page 9 of the claims. Chemical compounds are listed sequentially from 1 to 86 and then jumps to 99.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or 	nonobviousness.


Claims 1 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Pub. No. WO 2020/046049 A1 to Kim et al.2 which was cited in the 12-28-21 IDS ("WIPO Kim") and further in view of WIPO Pub No. WO 2015/005351 A1 to Arai et al. ("WIPO Arai").
	Regarding independent claim 1, WIPO Kim teaches the following organic compound (see first compound on page 16 of the WIPO Kim):


    PNG
    media_image1.png
    168
    229
    media_image1.png
    Greyscale


	WIPO Kim teaches the organic compound, having a structure of 

    PNG
    media_image2.png
    146
    124
    media_image2.png
    Greyscale

	wherein X1, X2 and X3 are the same, and all are N; 
	Y is 
    PNG
    media_image3.png
    130
    117
    media_image3.png
    Greyscale
; and
	Ar1, Ar2 are 
    PNG
    media_image4.png
    79
    84
    media_image4.png
    Greyscale
; and
	Ar4 that is hydrogen; that is WIPO Kim teaches the phenylene linking group that is non-hydrogen substituted only at one position of the phenylene linking group with that one positioning earmarked for Y.
	WIPO Kim does not disclose that Ar4 that includes an N-heterocycling ring as recited on page 3 and 4 of the claims.  
	However, N-heterocyclic ring is well known in the organic chemistry/organic display art. WIPO Arai teaches Ar4 that is 
    PNG
    media_image5.png
    77
    88
    media_image5.png
    Greyscale
 (p. 25, A-15),  
    PNG
    media_image6.png
    74
    87
    media_image6.png
    Greyscale
 (p. 25, A-13),  
    PNG
    media_image7.png
    80
    82
    media_image7.png
    Greyscale
 (p. 25, A-14), 
    PNG
    media_image8.png
    76
    90
    media_image8.png
    Greyscale
 (p. 25, A-18), 
    PNG
    media_image9.png
    111
    157
    media_image9.png
    Greyscale
 (p. 26, A-27) and 
    PNG
    media_image10.png
    106
    110
    media_image10.png
    Greyscale
 (p. 25, A-22), 

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the Ar4 substituent of the organic compound taught by WIPO Kim by substituting hydrogen Ar4 of WIPO Kim with any of the N-heterocyclic ring of WIPO Arai so as to form a di-substituted phenylene linking group as “all the claimed elements were know in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).” (quoting Section 2143.02 of the MPEP).
	Regarding independent claim 16, WIPO Kim of the combination above teaches an electronic device (page 3 of the English translation of WIPO Kim - "FIG. 1 shows an example of an organic light emitting element composed of a substrate 1, an anode 2, a light emitting layer 3, and a cathode 4."), comprising a cathode 4, an anode 2 and functional layer 3 disposed between the cathode 4 and the anode 2 ; wherein the functional layer comprises the compound of claim 1. 
	Regarding claim 17, the combination of WIPO Kim and WIPO Arai teaches the electronic device that is an organic electroluminescent device (page 8 of the English translation of WIPO Kim - "The light emitting material is a material capable of emitting light in the visible region by receiving and combining holes and electrons from the hole transporting layer and the electron transporting layer, respectively, an a material having a good quantum efficiency with respect to fluorescence or phosphorescence is preferable.").
	Regarding claim 18, the combination of WIPO Kim and WIPO Arai teaches the function layer that comprises an electron transporting layer, and the compound is included in the electron transporting layer (page 7 of the English translation of WIPO Kim - "For example, the organic light emitting device of the present invention may have a structure including a hole injection layer, a hole transporting layer, a light emitting layer, an electron transport layer, and electron injection layer and the like as an organic layer....In addition, the electron transport layer...may include a compound represented by the formula (1).").


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 15 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 15, wherein the organic compound is elected from the following compounds 1-86 and 99.

Independent claim 19 is allowed, because it refers to the allowed independent claim 15. 
Claim 20 is allowed, because it depends from the allowed independent claim 19. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2022/0017544 A1 to Yoon et al.
Pub. No. US 2016/0372678 A1 to Arai et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        06 June 2022





    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Fee worksheet lists only 3 independent claims, however.
        2 Filing date of August 31, 2018, which predates the effective filing date of the instant application